SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

133
KA 14-00579
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

WILLIAM D. GIBSON, JR., DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered November 14, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a guilty plea of criminal possession of a weapon in the second
degree (Penal Law § 265.03 [3]). Contrary to defendant’s contention,
his waiver of the right to appeal is valid (see generally People v
Lopez, 6 NY3d 248, 256; People v Weinstock, 129 AD3d 1663, 1663, lv
denied 26 NY3d 1012). The “ ‘plea colloquy, together with the written
waiver of the right to appeal, adequately apprised defendant that the
right to appeal is separate and distinct from those rights
automatically forfeited upon a plea of guilty’ ” (People v Williams,
132 AD3d 1291, 1291, lv denied 26 NY3d 1151). We reject defendant’s
contention that the written waiver of appeal is unenforceable because
it contained certain nonwaivable rights. “Any nonwaivable [rights]
purportedly encompassed by the waiver ‘are excluded from the scope of
the waiver [and] the remainder of the waiver is valid and
enforceable’ ” (People v Neal, 56 AD3d 1211, 1211, lv denied 12 NY3d
761; see Williams, 132 AD3d at 1291). Defendant’s valid waiver of the
right to appeal encompasses his challenge to County Court’s
suppression ruling (see People v Kemp, 94 NY2d 831, 833; Williams, 132
AD3d at 1291; Weinstock, 129 AD3d at 1663).



Entered:    February 10, 2017                      Frances E. Cafarell
                                                   Clerk of the Court